Citation Nr: 9905335	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-25 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left leg disorder, 
including to the knee and ankle, secondary to a service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that in April 1991 the RO, inter alia, 
granted entitlement to service connection for the residuals 
of a right ankle sprain, and denied service connection for a 
left foot disability.  Entitlement to left ankle and leg 
disorders was denied in a November 1992 rating decision.

In March 1993 the RO, inter alia, denied entitlement to left 
ankle, knee and leg disorders, secondary to a service-
connected right ankle disability.

In May 1997 the Board, inter alia, found that new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for a left leg disability, 
including the knee and ankle, and remanded the issue for 
additional development.

In a June 1998 supplemental statement of the case the RO 
considered and denied as not well grounded the issues of 
entitlement to service connection for peripheral 
polyneuropathy of the left lower extremity, chondromalacia 
patella of the left knee, and degenerative joint disease of 
the left ankle.  Although the RO styled the matters on appeal 
as three separate service connection issues, the Board finds 
these separate disorders are reflected in the issue of 
entitlement to service connection for a left leg disorder, 
including to the knee and ankle, secondary to a service-
connected disability, as previously developed on appeal. 


The Board also notes that service connection for PTSD was 
granted during the course of this appeal.  Therefore, the 
issue previously developed on appeal of whether new and 
material evidence had been submitted to reopen the claim is 
moot.  There are no unresolved matters as to this issue 
remaining for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates the veteran's 
left leg disorders are not related to his service-connected 
disability.  No competent medical evidence has been submitted 
which demonstrates the veteran's left leg disorders are 
related to his active service.


CONCLUSION OF LAW

The veteran's left leg disorders, including ankle and knee 
disorder, are not proximately due to a service-connected 
disability, or otherwise related to active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  

Service connection can also be granted for certain chronic 
diseases, including arthritis, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309(a) (1998).  

The United States Court of Veterans Appeals (Court) has held 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81). 

The Court has held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Court has held that medical opinions stating only the 
possibility of medical causation are too general and 
inconclusive to well ground a claim.  Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before, VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records show that in April 1977 the veteran 
injured his right forefoot.  The diagnosis included pedal 
tendon trauma.  In May 1978 he was treated for a bruise to 
the left knee.  The May 1979 separation examination revealed 
a normal clinical evaluation of the lower extremities.

VA general medical examination in December 1990 included 
diagnoses of right foot and ankle injury and left foot injury 
by history.  The examiner noted the left knee had a normal 
configuration, with no evidence of effusion.  The internal 
and external ligaments were intact, and there was normal 
range of motion.  The left ankle was of normal configuration, 
with normal range of motion.  There was no evidence of 
tenderness to palpation.  The structure and flexibility of 
the toes were normal.  The skin color, temperature and 
texture were normal.  Neurological evaluation revealed knee 
and ankle reflexes were within normal limits.

VA general medical examination in August 1992 included 
diagnoses of chronic bilateral knee pain and chronic 
bilateral ankle sprain.  No opinion as to etiology was 
provided.  

VA orthopedic evaluation in September 1992 found the veteran 
exaggerated his complaints, and that he demonstrated no 
serious orthopedic impairment other than a chronic right 
ankle sprain.  It was noted that x-ray findings of the knees 
and ankles were negative.

A September 1992 bone scan revealed an abnormal study 
compatible with widespread inflammatory/degenerative joint 
disease.

VA outpatient treatment records dated in April 1993 show the 
veteran reported a twist and fall injury involving the left 
leg, with left knee pain.  The examiner noted x-rays revealed 
bilateral degenerative joint disease to the ankles and knees 
which were "OK."  The examiner's opinion included left knee 
instability secondary to right leg pain.

Clinical notes dated in April 1994 show the veteran 
complained of left knee pain secondary to his right ankle 
disorder.  The diagnoses included possible left anterior 
cruciate ligament laxity and left ankle instability, without 
opinion as to etiology.

At his personal hearing, the veteran testified that he had 
fallen a couple of times because of his right ankle 
disability, which resulted in injuries to his left ankle and 
knee.  Transcript, p. 2 (August 1994).  He stated he believed 
he had developed "some kind of deteriorating bone disease."  
Tr., p. 2.  He stated he had multiple joint arthritis, 
including to the ankles, knees, hips, spine, neck, elbow and 
fingers.  Tr., p. 8.

VA orthopedic examination in October 1994 included diagnoses 
of mild degenerative joint disease to the left knee and 
ankle.  No opinion as to etiology was provided.

VA outpatient treatment records dated in October 1995 show 
that the veteran reported the previous Friday he twisted the 
left knee and heard it pop.  The examiner noted the knee was 
swollen and tender to touch.  Additional VA medical reports 
include complaint and diagnoses related to left ankle and 
knee disorders, without opinion as to etiology.

VA general medical examination in May 1996 included a 
diagnosis of left knee instability which was not related to 
his right ankle disability.  In December 1997 an addendum was 
added to the report to remove remarks provided by the 
examiner which were deemed to have been a result of conflict.  
The diagnosis was not rescinded.

A September 1997 VA magnetic resonance imaging (MRI) study 
found minor abnormality to the left knee.  There was a 
defective anterior horn of the lateral meniscus suggestive of 
a tear or a previous surgical resection, with possible 
patellar chondromalacia and minimal joint effusion.  An 
addendum to the report noted that review of the study 
revealed a significant rotation of the knee which contributed 
to erroneous images in various positions.  The examiner noted 
there was no obvious tear of the meniscus and the appearance 
of defective anterior horn probably resulted from faulty 
positioning.  

Private neurology examination in September 1997 found the 
veteran experienced recurrent falls secondary to sensory 
deprivation from peripheral neuropathy and dystaxia, possibly 
secondary to sensory deprivation and possible cerebellar 
dysfunction from remote alcohol use.  It was also noted that 
he had mechanical problems, including to his ankles and left 
knee, which contributed to his falls.  

An October 1997 orthopedic examination found the veteran's 
left ankle and knee disorder were not related to his right 
ankle disability.  It was noted the left ankle and knee 
orthopedic impairments were primarily due to peripheral 
polyneuropathy.





A February 1998 private neurologic opinion stated the veteran 
had peripheral sensorimotor neuropathy of unknown etiology, 
possibly secondary to inflammatory arthritis, nutritional 
deprivation, remote alcohol use, or a combination of these.  
It was noted that he had severe arthritis of the knees and 
ankles, and was presently non-weight bearing and wheelchair 
bound.  Sensory deprivation was noted as a possible 
contributory cause of his falls.  

It was also noted that the veteran could have inflammatory 
arthropathy or degenerative osteoarthritis which contributed 
to polyarthritis, and that injury to the right ankle could 
cause left ankle and knee problems because of compensatory 
use of the left leg with subsequent impairment.


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon competent VA and private medical opinion, 
he has presented a claim which is plausible.  Murphy, 1 Vet. 
App. 78.  The Board is satisfied that all relevant facts have 
been properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Based upon the evidence of record, the Board finds that 
persuasive medical evidence demonstrates the veteran's left 
leg disorders are not proximately due to his service-
connected disability.  Nor is there competent medical 
evidence demonstrating his left leg disorders are related to 
active service.  In addition, there is no competent medical 
evidence demonstrating an applicable left leg disability 
which was onset within a VA presumptive period.



Although a February 1998 private medical report noted an 
injury to the right ankle could cause left knee and ankle 
problems, the Board finds the opinion is inconclusive and is, 
therefore, outweighed by more the definitive medical evidence 
of record.  The October 1997 VA orthopedic examination 
opinion unequivocally found the veteran's left ankle and knee 
disorders were not related to his right ankle disability.  In 
fact, it was noted the impairment was primarily due to 
peripheral polyneuropathy, which is not shown to be related 
to the veteran's active service.

The Board also finds the April 1993 VA outpatient treatment 
report, which noted left knee instability secondary to right 
leg pain, is outweighed by the subsequent VA orthopedic 
examination which was based upon a more comprehensive review 
of the veteran's medical history.  

The only other evidence of any present disability related to 
a service-connected disability, or otherwise related to 
active service, is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide an opinion or diagnosis because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for service connection for a left leg disorder, 
including to the knee and ankle.

Although the Board considered and denied the veteran's claim 
on the merits when the RO in June 1998 found related matters 
were not well grounded, the veteran has not been prejudiced 
by this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes the RO adequately assisted the 
veteran in the development of the claim and the veteran 
consistently argued for entitlement to service connection.


ORDER

Entitlement to service connection for a left leg disorder, 
including to the knee and ankle, secondary to a service-
connected disability, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

